IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-30752
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALLEN JERRY FIELDS, JR.,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 97-CV-512
                          - - - - - - - - - -
                              April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Allen Jerry Fields, Jr., federal prisoner #08388-035,

appeals from the district court’s dismissal of his 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct sentence.    Fields

contends that the district court erred in dismissing his § 2255

motion as barred by the one-year statute of limitations set forth

in § 2255.     Because Fields filed his § 2255 motion on March 10,

1997, or within a year of the effective date of the Antiterrorism

and Effective Death Penalty Act, Fields’ § 2255 motion was not

time-barred.     United States v. Flores, 135 F.3d 1000, 1004-06

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30752
                                -2-

(5th Cir. 1998).   The district court’s judgment dismissing

Fields’ § 2255 motion on statute-of-limitations grounds is

VACATED and the case is REMANDED for further proceedings.